HAYS, Circuit Judge
(dissenting):
I dissent.
Santini was clearly a “seaman” within the meaning of the Jones Act, 46 U.S.C. .§ 688 (1970). The majority holds the contrary on the grounds that he was an “observer” who “was not really supposed to do anything” and that “there was no evidence that he would have been reassigned to the launch.” It is uncontro-' verted in the record, and the majority recognizes, that Santini was aboard the launch to receive on-the-job training in the operation of the launch as part of a formal program for volunteers. Even if his duty was merely to observe the operation of the launch, he must be considered a seaman. There is no reason to believe that a trainee does not become a seaman for purposes of the Jones Act until his training period has ended. Moreover, Santini took an active part in the efforts to dislodge The Fling. He performed the tasks which would ordinarily have been performed by any seaman aboard a launch like Marine I. This court has recognized the broad definition given to the term “seaman.” Mahramas v. American Export Isbrandtsen Lines, Inc., 475 F.2d 165, 170 (2d Cir. 1973). In Mahramas we adhered to the test established in Gerradin v. United Fruit Co., 60 F.2d 927 (2d Cir.), cert. denied, 287 U.S. 642, 53 S.Ct. 92, 77 L.Ed. 556 (1932), that seaman includes anyone engaged to serve in any capacity on board.
Klarman owed Santini a duty to provide a seaworthy vessel. Seas Shipping Co. v. Sieracki, 328 U.S. 85, 66 S.Ct. 872, 90 L.Ed.2d 1099 (1946). Sieracki held that the duty of seaworthiness extends .not only to those directly employed by the shipowner but to all who “perform the ship’s service . . . with his consent or by his arrangement.” 328 U.S. at 95, 66 S.Ct. at 877.
The Longshoremen’s and Harbor Workers’ Compensation Act, as amended, 33 U.S.C. § 901-950 (1970 & Supp. II 1972), is irrelevant here not merely because the 1972 amendments were enacted after the accident in question but, more important, because Santini would not have come within the coverage of the act as provided in section 903(a).
I would reverse the decision of the district court and remand the case for determination of damages.